Name: Decision No 1215/2000/EC of the European Parliament and of the Council of 16 May 2000 extending Decision No 710/97/EC on a coordinated authorisation approach in the field of satellite personal communications services in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  communications;  marketing;  European Union law
 Date Published: 2000-06-10

 Avis juridique important|32000D1215Decision No 1215/2000/EC of the European Parliament and of the Council of 16 May 2000 extending Decision No 710/97/EC on a coordinated authorisation approach in the field of satellite personal communications services in the Community Official Journal L 139 , 10/06/2000 P. 0001 - 0001Decision No 1215/2000/EC of the European Parliament and of the Councilof 16 May 2000extending Decision No 710/97/EC on a coordinated authorisation approach in the field of satellite personal communications services in the CommunityTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 47, 55 and 95 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the Economic and Social Committee(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) Decision No 710/97/EC(3) will expire on 13 May 2000.(2) It is appropriate to extend that Decision until 31 December 2003,HAVE ADOPTED THIS DECISION:Article 1In Article 12 of Decision No 710/97/EC the terms "and shall remain in force for three years after that date" shall be replaced by the following: "and shall remain in force until 31 December 2003."Article 2This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 16 May 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentM. M. Carrilho(1) OJ C 140, 18.5.2000, p. 42.(2) Opinion of the European Parliament of 2 March 2000 (not yet published in the Official Journal) and Council Decision of 2 May 2000 (not yet published in the Official Journal).(3) OJ L 105, 23.4.1997, p. 4.